Citation Nr: 1813999	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  09-16 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral pain syndrome.

2.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral pain syndrome.

3.  Entitlement to an initial compensable rating for a right elbow disability with impairment of supination and pronation of the forearm.

4.  Entitlement to an initial compensable rating prior to May 10, 2016, and in excess of 30 percent thereafter, for right wrist carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico. 

These matters were previously remanded by the Board in April 2011 and April 2017 to the Agency of Original Jurisdiction (AOJ) for further development.  In April 2011, the Board requested that additional records be obtained, and that the Veteran be provided with VA examinations.  In April 2017, the issue of entitlement to an increased rating for carpal tunnel syndrome prior to May 10, 2016 was remanded for issuance of a Supplemental Statement of the Case and so the Veteran could undergo another VA knee and elbow examination.  The examinations were scheduled for and completed in August 2017.  The examinations included in-person examination of the Veteran and review of the Veteran's claims file.  For the reasons discussed above, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The Veteran's right knee patelloformal pain syndrome manifests at worst with slight lateral instability and recurrent subluxation.

2.  The Veteran's left knee patelloformal pain syndrome manifests at worst with slight lateral instability and recurrent subluxation.
  
3.  The Veteran's right elbow disability manifests with supination of more than 30 degrees, full pronation, and objective evidence of pain on movement that results in functional loss 
  
4.  Prior to May 10, 2016, the Veteran's right wrist carpal tunnel syndrome did not manifest in mild incomplete paralysis of the median nerve.

5.  As of May 10, 2016, the Veteran's right wrist carpal tunnel syndrome manifests, at worst, with moderate incomplete paralysis of the median nerve. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 percent for patellaformal pain syndrome of the right knee have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2017).
 
2.  The criteria for a disability evaluation in excess of 10 percent for patellaformal pain syndrome of the left knee have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5257 (2017).

3.  The criteria for an initial 10 percent disability evaluation for a right elbow disability with supination and pronation of the forearm have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5257 (2017).

4.  Prior to May 10, 2016, the criteria for an initial compensable disability evaluation for right wrist carpal tunnel syndrome have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 8515 (2017).

5.  As of May 10, 2016, the criteria for a disability evaluation in excess of 30 percent for right wrist carpal tunnel syndrome have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 8515 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular Diagnostic Code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations. 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability evaluation is not limited to that reflecting the current severity of the disorder. Fenderson v. West, 12 Vet. App. 119, (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (a "staged rating").  Fenderson, 12 Vet. App. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claims for a higher initial rating, the Board has considered all evidence of severity since the effective date for the awards of service connection. 

Initial Disability Ratings in Excess of 10 Percent for Bilateral Knee Disabilities

The Veteran has claimed entitlement to an initial disability rating in excess of 10 percent for left and right knee patellofemoral pain syndrome.

The Veteran's left and right knee patellofemoral pain syndrome are currently evaluated as 10 percent disabling under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5257, moderate recurrent subluxation or lateral instability warrants a 20 percent disability rating.  Knee instability manifested with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  Id. 

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6

The Veteran completed a VA examination to determine the severity of his service-connected left and right knee patellofemoral pain syndrome in August 2017.  The VA examiner noted that the Veteran did not have a history of recurrent subluxation, effusions, or lateral instability.  Both knees were stable upon clinical testing.  A prior VA examination conducted in May 2016 also stated there was no history of recurrent subluxation, effusions, or lateral instability.  The Veteran's right and left knees were both stable upon clinical testing.  In a February 2009 VA general medical examination, the Veteran reported instability of the right knee.  The VA examiner noted the Veteran did not have left or right knee instability on clinical testing. 

The Veteran's VA treatment records indicate a history of and treatment for bilateral knee pain.  The Veteran states that his knees have swelling and functional loss.

Based on the probative evidence of record, the Board finds, in accordance with Diagnostic Code 5257, that the Veteran's bilateral knee instability is not more accurately described as "moderate."  At worst, it is slight based upon credible subjective complaints.  However, the Veteran's knees have been consistently normal upon stability testing.  Therefore, a 20 percent rating under Diagnostic Code 5257 is not warranted.  38 C.F.R. § 4.71a.

Separate ratings are also available for limitation of flexion and limitation of extension of the knees under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004). 

There are two Diagnostic Codes for limitation of motion of the knee, each provide criteria for limitation of flexion and extension of the leg.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40  and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206   (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a.  Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable evaluation is warranted when extension is limited to 5 degrees.  A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees.  38 C.F.R. § 4.71a.  Normal extension is 0 degrees. 38 C.F.R. § 4.71, Plate II.

The Veteran's August 2017 VA examination noted flexion to 130 degrees and extension to 0 degrees in both the right and left knee.  There was no pain on weightbearing.  There was no tenderness.  The examiner found that there was no pain noted on examination, and that the range of motion itself did not contribute to functional loss.  There was no additional functional loss after repetitive motion testing.  Muscle strength was normal in both knees.  

The May 2016 VA examination measured flexion to 120 degrees and extension to 0 degrees in the Veteran's right knee.  He had painful flexion of the right knee and pain on weightbearing.  The Veteran's left knee measured flexion to 115 degrees and extension to 0 degrees.  He reported loss of tolerance for ambulation due to his left knee.  He reported peripatellar and tenderness in both knees.  There was no additional functional loss after repetitive testing in both knees.  There were no other factors contributing to functional loss.  Muscle strength testing 4/5 in both knees, indicating some weakness.  

In the February 2009 VA general medical examination, the Veteran's right and left knee extension was 110 degrees, and extension to 0 degrees with no complaint of pain.  There was no additional limitation of motion after repetitive testing. 
 
It is clear from the Veteran's competent, credible description of his symptoms that there is limited motion and painful motion.  However, based on the above discussed VA examinations, a separate compensable disability evaluation for limitation of flexion or extension is not warranted.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5260, 5261.  Even when considering the functional loss found, the Veteran's right and left knee disabilities are not more closely described as limitation of flexion to 60 degrees, which is required for even a noncompensable rating under Diagnostic Code 5260.  A 10 percent rating for limitation of flexion would require limitation to 45 degrees.  Additionally, his extension has been normal throughout the appeal period, and even when considering the weakness noted at his May 2016 VA examination, his extension was normal and not more closely described as limited to 5 degrees.  To warrant a 10 percent rating, his extension would have to be more closely described as limited to 10 degrees.  Therefore, separate 10 percent disability ratings under Diagnostic Codes 5260, 5261 for the Veteran's left and right knees disabilities are not warranted.  38 C.F.R. § 4.71a.

Lastly, the Veteran's knees have never been ankylosed, there was no malunion or nonunion of the tibia and fibula, and there were no symptoms from the removal or dislocation of semilunar cartilage.  See 38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5262 (2017).  

For these reasons, disability ratings in excess of 10 percent for the Veteran's left and right knee disabilities are denied because the Veteran's subluxation or lateral instability is at worst slight, and the overall disability pictures for the left and right knee do not more closely approximate the criteria for a higher rating under Diagnostic Code 5257.  Therefore, the preponderance of the evidence is against this claim.  38 C.F.R. § 4.3.

Initial Compensable Rating for a Right Elbow Disability

The Veteran has claimed entitlement to an initial compensable rating for a right elbow disability with impairment of supination and pronation of the forearm.

The Veteran's elbow disability was evaluated under Diagnostic Code 5213.  38 C.F.R. § 4.71a.  Diagnostic Code 5213 applies to impairment of supination and pronation.  Id.  Under DC 5213, a 10 percent rating is assigned for limitation of supination of the major arm to 30 degrees or less.  Id.  A 20 percent rating is warranted for limitation of pronation of motion lost beyond the last quarter of the arc.  The Veteran's right arm is his major arm.  

Normal range of forearm pronation is from 0 to 80 degrees.  Normal range of forearm supination is from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate I (2017). 

In August 2017, the Veteran underwent a VA elbow examination to determine the severity of his elbow disability.  At examination, the Veteran detailed loss of right elbow muscle strength and mobility.  The VA examiner noted that the Veteran's supination of the forearm measured 75 degrees, and pronation of the forearm measured a full 80 degrees.  There was no evidence of pain during the examination.  There was no additional limitation of motion after repetitive motion testing.  Strength was normal on objective testing.  He denied right elbow flare ups.

A May 2016 examination noted the Veteran had full supination of 85 degrees and full pronation of 80 degrees.  There was no pain noted on examination.  There was tenderness to palpation of the right elbow lateral epicondyle.  There was no additional limitation of motion after repetitive motion testing.  Strength testing was normal.  However, he reported being unable to carry heavy objects and having to limit use of his right arm on occasion.  

Further a February 2009 VA elbow examination measured supination at a full 85 degrees and extension at a full 80 degrees with objective evidence of painful motion.  
     
The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston, 10 Vet. App. at 85.

The Veteran's February 2009 examination states that the Veteran has objective evidence of pain on motion in his right elbow/forearm.  The examination further noted that the Veteran's disability resulted in occupational limitation, including reduced strength in the Veteran's upper extremity, causing the Veteran to be assigned different occupational duties.  

In considering 38 C.F.R. §§ 4.40 , 4.45, 4.59, and DeLuca, the Board finds a 10 percent rating is warranted when considering the range of motion findings on supination and pronation along with the findings of functional loss due to painful motion.  

An initial disability evaluation of 10 percent, but no higher, is warranted for the Veteran's right elbow disability with impairment of supination and pronation of the forearm.  The Veteran's disability picture is not more closely described as limitation of pronation with motion lost beyond the last quarter of the arc where the hand does not approach full pronation, given that his pronation was consistently measured as normal.   

Initial Compensable Rating Prior to May 10, 2016 for Right Wrist Carpal Tunnel Syndrome

An October 2006 rating decision granted the Veteran service connection and assigned a non-compensable disability evaluation for right wrist carpal tunnel syndrome (CTS), effective August 2005. 

Initially, the Board observes that the record reflects that the Veteran is right-handed. Pursuant to Diagnostic Code 8515 for the dominant (right) upper extremity, a 10 percent evaluation is warranted when there is mild incomplete paralysis of the median nerve.  A 30 percent evaluation is warranted when there is moderate incomplete paralysis.  A 50 percent rating is provided for severe incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8515. 

The Board notes, neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, is to be rated with a maximum equal to moderate incomplete paralysis. 
38 C.F.R. § 4.124.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The words "mild,"' "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are 'equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

As of the date of service connection, August 2005, the Veteran's VA treatment records are silent for complaints of or treatment for right wrist CTS.  In addition, the Veteran has not submitted any records from private medical treatment providers concerning right wrist CTS.   

The Board acknowledges the Veteran's lay statement that his right wrist CTS was more severe than described by a noncompensable disability evaluation.   The Veteran is capable of observing that his right wrist CTS has increased in severity. The lay descriptions of the Veteran's symptoms are competent and credible.  However, he has not provided lay statements showing that his CTS is more accurately described as mild incomplete paralysis of the medial nerve. The opinions and observations of the Veteran in this case do not show that the rating criteria for a higher rating under 38 C.F.R. § 4.85 are met.  In this case, the Veteran does not possess the level of training or expertise needed to determine whether he observed level of CTS is more accurately described by the 10 percent rating criteria of mild incomplete paralysis of the median nerve.

Accordingly, entitlement to an initial compensable disability evaluation for right wrist CTS is not warranted.

Disability Rating in Excess of 30 percent for CTS, as of May 10 2016

In a June 2016 rating decision, the Veteran's disability evaluation for right wrist CTS was increased to 30 percent, effective May 10, 2016.

The Veteran underwent a VA wrist examination in May 2016.  He reported flare-ups, numbness, lack of strength, and cramping in the right wrist.  The Veteran reported functional loss resulting in an inability to use the computer due to his service-connected right wrist CTS.

The May 2016 VA examiner noted normal range of motion in the right wrist (flexion to 80 degrees, dorsiflexion to 70 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees).  The examination reported normal muscle strength, no muscle atrophy, and no ankylosis.  There was evidence pain on weight bearing in the right wrist.  The examiner stated that there was moderate incomplete paralysis of the right median nerve, which is contemplated by the 30 percent criteria.    

The Veteran's medical records, as of May 2016, are silent for treatment of a right wrist CTS.  

Based upon review of the record, the Board finds that the evidence does not show or more nearly approximate severe incomplete paralysis of the median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The Board has also considered whether a higher rating is warranted under any other diagnostic codes. However, the Board is unable to find any other Diagnostic Code (to include Diagnostic Codes 8516, 8616, and 8717 (for ulnar nerve impairment)) which would authorize a higher rating for a disability with no objective findings. Accordingly, a rating in excess of 30 percent may not be granted under any other Diagnostic Codes.  

For these reasons, the Board finds that a rating in excess of 30 percent, as of May 10, 2016, for right carpal tunnel syndrome is not warranted.

 
ORDER

Entitlement to a disability evaluation in excess of 10 percent for a right knee patellofemoral pain syndrome is denied.

Entitlement to a disability evaluation in excess of 10 percent for a left knee patellofemoral pain syndrome is denied.

Entitlement to an initial 10 percent disability rating for a right elbow disability with supination and pronation of the forearm is granted. 

Entitlement to an initial compensable rating prior to May 10, 2016, and in excess of 30 percent thereafter, for right wrist carpal tunnel syndrome is denied. 




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


